The following was delivered as the opinion of this Court.
“The Court is of opinion that the judgment of the county Court is erroneous, in this, that the same is entered for the amount of the rent distrained for, with interest thereon from a day anterior to that of the distress made and bond taken, arid which interest is added to the rent, and, together with the costs, makes a gross sum to bear interest from the date of the bond until paid; which interest, the Court is of opinion, the appellee was not entitled to by law, and ought therefore to have been deducted before entering the judgment; and th'at the judgment of the district Court, affirming the same, is also erroneous. It is therefore considered, that both judgments be ¡reversed, &c.; and this Court proceeding, &c., it is further consideredj that the appellee recover against the appellants the debt in the bond mentioned, &c., to be discharg*279sdi by the payment of 168/. ,1s. UL, with interest thereon from the 23d day of Marchs 1808, till paid, and the costs.”